DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/20/2021.
Status of claims in the instant application:
Claims 1-6, 8-13 and 15-20 are pending.
Claims 7 and 14 have been cancelled.
Claims 1, 4, 5, 8, 9 and 15 have been amended.
No new claim has been added.
Priority
The instant application is a “CON of 15/476,212 filed on 03/31/2017 now PAT 10440037”.
Response to Arguments
The amendment to the specification of the instant application to include the parent application and patent number that the instant application is claiming priority to is accepted.
Applicant’s arguments, see page [10-11] of the remarks filed on 10/20/2021 with respect to rejection of claims 1-7 under 35 USC 101 for the claims being “Software Per Se”, have been fully considered in view of the claim amendments, but they are not persuasive.
As noted in Applicant’s response, and by the Examiner in the previous office action, claims 1-7 are claimed (or directed to) as “an article of manufacture” that comprises “computer readable instructions” and the instructions are executed by “at least one processor”. Examiner noted in the previous office action that the claims do not positively recite any hardware element performing the functions/steps, thus the claims are considered as “Software Per Se” and hence rejected as “Software Per Se” since “Software” is not a patent eligible subject matter.
Applicant argues that, “claim 1 indeed does set forth hardware elements - the claimed “at least one processor” - to perform the recited elements”.
In response, Examiner notes that “processor” can be hardware or software. Applicant neither claims a hardware processor, nor defines the processor to be only a hardware element in the specification of the instant application. Thus the processor, as claimed by the Applicant can be just a software element.
Applicant further notes, see page [11] of the remarks filed on 10/20/2021, that, “Also, although claim 1 recites computer readable instructions, the claim is actually directed to an "article of manufacture,” which is a structure that comprises (e.g., stores) those instructions. Such an article of manufacture, which is the subject of claim 1 and its dependent claims, is patent eligible as explained by the Patent Trial and Appeal Board (PTAB) in Ex parte Chang, Appeal No. 2012-008857 (P.T.A.B. Feb. 4, 2015). In Ex parte Chang, which is non-precedential and not controlling, but nevertheless informative, the PTAB dealt with a subject matter rejection that improperly alleged an article of manufacture was a transitory signal”.
In response, the Examiner notes that the claims were not rejected as “Signal Per Se”, therefore Applicant’s arguments regarding “transitory signal” is not relevant.
Applicant’s arguments, see page [12] of the remarks filed on 10/20/2021 with respect to rejection of claims 1-6, 8-13 and 15-20 under 35 USC 101 for the claims an abstract idea”, have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the rejection of claims are withdrawn.
Applicant’s arguments, see page [12-15] of the remarks filed on 10/20/2021 with respect to various rejections of claims 1-20 under 35 USC 103, have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the rejection of claims are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “Software Per Se”.
	Claim 1, an article of manufacture, describes, in the limitations, steps of performing certain functions. The claimed limitations do not include any positively claimed hardware element. An article of manufacture claim that only describes the steps of performing certain function without positively claiming any hardware element is considered as a software/algorithm. But software is not a patent eligible subject matter.
	The dependent claims 2-6 also do not positively recite any hardware element performing the functions.
	The cited devices in the claims are also not being positively claimed. The processor in the preamble of the claim is also not being positively claimed in the body of the claims. Also, processor can be considered a software element.

	Appropriate correction required.
	**** Note: Applicant may consider to recite claim 1 as, “A non-transitory computer readable medium storing computer readable instructions that, when executed, cause at least one processor to at least: …” This also requires amending the dependent claims to recite “The non-transitory computer readable medium of claim …”
Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed over prior arts of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Applicant’s response must address rejection of claims 1-6 as “software per se”.
Reasons for allowance will be furnished upon allowance.
Pertinent Prior Arts: The following prior arts made of record, but are not relied upon are considered pertinent to applicant's disclosure.
US-PGPUG 20160359881, Yadav et al.:  Yadav discloses an approach for detecting anomalous flows in a network using header field entropy. This can be useful in detecting anomalous or malicious traffic that may attempt to "hide" or inject itself into legitimate flows. A malicious endpoint might attempt to send a control message in underutilized header fields or might try to inject illegitimate data into a legitimate flow. These illegitimate flows will likely demonstrate header field entropy that is higher than 
The system/method described by Yadav can detect first, second plurality of flows and determine entropies associated with header fields of the flows, and compare the entropies of the flows to determine anomalous flows associated with end point devices/nodes.
US-PGPUG 20160127406, Smith et al.: Smith’s disclosure relates to identifying requests that may be tied to a DDOS attack. For example, the primary identifiers (e.g., a source address) of requests for a network resource (e.g., an entire website or a particular element of the website) can be tracked. In one embodiment, a statistical analysis of how often a particular source address (or other primary identifier) normally makes a request can be used to identify source addresses that make substantially more requests. A normal amount can correspond to an average number of request that a source address makes. According to some embodiments, a system can use statistical analysis methods on various request data in web server logs to identify potential attacks and send data concerned potential attacks to an HBA system for further analysis.
US-PGPUG 20140298461, Hohndel et al.:  Hohndel’s disclosure relates to detecting malware. The embodiments are configured to receive an entropy rate of a potentially affected system. The embodiments are further configured to compare the entropy rate to an average entropy rate, and to determine a probability that the potentially affected system is infected with malware. The probability is based, at least in part, on a result of the comparison. More specific embodiments can include the received entropy rate being generated, at a least in part, by a genetic program. Additional 
	US-PGPUG 20090276852, Alderson et al.:  Alderson discloses a method, system, and computer program product for identifying a worm attack on a computer network. The method includes setting a predetermined time period for monitoring non-packet event(s). A log entry associated with the packet event(s) is received and stored. The one or more received log entries identify a first source of a worm infection threat, first destination(s) of the worm infection threat, first timestamp(s) of the worm infection threat, and a non-packet event type of the worm infection threat. A counter is configured for recording, within the predetermined time period, a number of infection attempts of the same event type by the first destination(s) of the worm infection threat to a second destination(s) of the worm infection threat. In response to determining that the number of infection attempts satisfies a defined infection attempt threshold value, an alert confirming the worm attack on the computer network is communicated.
	US-PGPUG 20130104230, Tang et al.:  Tang discloses systems and methods for detecting a denial of service attack are disclosed. These may include receiving a plurality of web log traces from one of a plurality of web servers; extracting a first set of features from the plurality of web log traces; applying a first machine learning technique to the first set of features; producing a first plurality of user classifications for 
	US-PGPUG 20120117254, Ehrlich et al.:  Ehrlich discloses methods for providing alerts in a network are disclosed. Some methods include collecting network traffic data corresponding to multiple subsets of network addresses during a predefined time interval. A suspect subset of the subsets of network addresses that corresponds to anomalous network activity may be identified based on the network traffic data and using at least one of multiple anomaly detection metrics. A source network address within the suspect subset of network addresses that corresponds to the anomalous network activity is identified. An alert corresponding to the source network address may be generated.
	US-PGPUG 20160350165, LeMond et al.:  LeMond discloses techniques for detecting anomalous accounts. An example method includes receiving, via a processor, a list of monitored machines and event logs including logons for the list of monitored machines for a predetermined window of time. The example method also includes generating, via the processor, a baseline based on the event logs for the predetermined window of time. The example method also includes collecting, via the processor, daily logon events after the predetermined time and comparing the daily logon events to the baseline. The method further includes detecting, via the processor, an anomalous 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434